Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 30, 2022

The Court of Appeals hereby passes the following order:

A22A1190. IN THE INTEREST OF B. J. R., et al., CHILDREN (MOTHER).

      On October 21, 2020, the juvenile court terminated the mother’s parental rights
to her two minor children. The mother filed a motion for new trial, which the trial
court denied on August 26, 2021. Subsequently, the mother filed a motion to vacate
and re-enter the order denying her motion for new trial. The trial court denied the
motion to vacate and re-enter, and the mother filed this direct appeal. We lack
jurisdiction.
      “OCGA § 5-6-35 provides that a party must file an application in order to seek
an appeal regarding the termination of parental rights. OCGA § 5-6-35 (a) (12) and
(b).” In the Interest of B. R. F., 299 Ga. 294, 296 (788 SE2d 416) (2016). “It is well
settled that the underlying subject matter of an appeal generally controls in
determining the proper appellate procedure.” Ledford v. Mobley, 321 Ga. App. 761,
762 (743 SE2d 461) (2013). The underlying subject matter of the instant appeal is the
termination of the mother’s parental rights. “Compliance with the discretionary
appeals procedure is jurisdictional.” Booker v. Ga. Dept. of Human Resources, 317
Ga. App. 426, 427 (731 SE2d 110) (2012) (punctuation omitted).
      Thus, the mother’s failure to file a discretionary application deprives us of
jurisdiction over her direct appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/30/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.